Roberds, P. J.
Appellants move the Court to strike from the judgment entered in this Court on this appeal the provision therein reading: “That said appellants and said surety on the supersedeas bond are adjudged liable for statutory damages at the rate of 5 per centum as to each appellee. ’ ’
The lower court adjudged liability but did not render a money judgment. Under the circumstances this penalty should not have been imposed here. Mills, et al. v. Jones’ Estate, 213 Miss. 685, 57 So. 2d 496.
The motion is sustained and the above quoted provision of the judgment is hereby eliminated therefrom.
So ordered.
Alexander, Lee, Kyle and Ethridge, JJ., concur.